Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/5/2022, 7/9/2022, and 12/6/2022 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract is too long.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 9 is objected to because of the following informalities:
	Claim 9 recites the terms first separating timing rule, second separating timing rule, first separation timing rule, and second separation timing rule. The Examiner suggests that each instance of separating timing rule be replaced with separation timing rule for consistency of reference.
	Claim 9 further recites a second separating timing rule associated with a third memory access command of the second type followed by a third memory access command of the first type. In this instance, “a third memory access command” is recited twice. This does not appear to follow the earlier pattern “a first separating timing rule associated with a first memory access command of a first type followed by a second memory access command of a second type”. The Examiner suggests replacing the second instance of “a third memory access command” with “a fourth memory access command”.
	For similar reasons, the Examiner suggests amending claim 14 to recite “a fourth memory access command” with “a fifth memory access command”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10-13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsern US 2007/0070669.
[CLM 1]
Tsern US 2007/0070669 teaches:
1. An apparatus comprising:
a controller configured to receive a plurality of memory access commands (a master, e.g. a memory controller or buffer 501 [Figs. 1-10][0038][0058]; a memory controller is a device which handles memory accesses from another device, and hence it is inferred that a connected host device, e.g. a processor or GPU, provides requests to be performed by the memory device [0058]) and to determine a respective partition of a plurality of partitions for each of the plurality of memory access commands (“a command relates to a memory operation of a particular integrated circuit memory device. For example, a command may include a write command to store write data at a particular memory location in a particular integrated circuit memory device and/or a read command for retrieving read data stored at a particular memory location from a particular integrated circuit memory device.” [0041]), the controller further configured to provide each of the plurality of memory access commands (master transmits clock, command and address information to one or more memory devices 100a-d [Figs. 1-10][0038][0058]; the command is routed based on the address, which indicates a particular device: “each integrated circuit buffer device is also coupled to a bussed signal path that provides control and/or address information that specifies an access to at least one integrated circuit memory device” [0025]; each memory device 101a-d comprises a local buffer for processing command, address, and data for a respective part of the memory [Fig. 1]) to a local controller of a plurality of local controllers associated with the respective partition (buffers 100a-d constitute local controllers [Figs. 1, 5]; “In an embodiment, control information is transferred on signal path 121 over a common set of lines in the form of a time multiplexed packet where particular fields in the packet are used for including command operation codes and/or addresses” [0041] indicates the master distinguishes between packets bound for different destinations of buffers 100a-d because time multiplexing involves transmitting at a corresponding timeframe for each device on the bus), wherein the controller comprises:
a command and address interface circuit configured to receive the plurality of memory access commands and associated address information from an external command and address bus (connector interface 920 couples the DIMM to an external bus for transferring data, control, address, and clock signals [Fig. 9A][0054][0113]; a bus for control corresponds to a command bus; see also [0041]); and
a command block coupled to the command and address bus (logic in the master coupled to buffers 100a-d via 121 [Figs. 1, 5]) and configured to determine a memory access command type and a respective target partition of the plurality of partitions for each of the plurality of memory access commands (implicitly taught by reading SPD configuration information into the master [0066-0067]), and configured to provide each of the plurality of memory access commands to a respective local controller associated with the target partition based on a separation timing rule (SPD configuration information comprises timing parameters used by the master or buffer [0066-0067] governing the separation between access commands), wherein the separation timing rule for each of the plurality of memory access commands is based on the memory access command type, the target partition associated with the memory access command, and a memory access command type and a target partition associated with another memory access command immediately preceding the memory access command (e.g., time between precharge commands or sense commands differs based on the type and target of the current command and a preceding command [0066]).
	Tsern discloses a master or a buffer communicating with an SPD device [0061] to obtain timing parameters [0066-0067].
Tsern does not expressly state that a master or buffer [Fig. 5] determines a type and target of each command received, and where the timing rules are based on a type and target of a current command and immediately preceding command. However, such steps are implied to be performed by Tsern.
	Tsern discloses the SPD having timing rules which are read by the master or buffer at initialization [0066]. Further, the rules are only applied to specific types of commands, or for specific commands targeting different banks. Hence, the master or buffer is implied to be configured to identify a type and target of the received commands in order to determine which of the timing rules are to be applied [0066; 0041].
In particular, a master or buffer 501 would need to identify commands which include accessing a row or column, precharging, or sensing in order to determine which of the rules in SPD 1002 to apply. Some of the disclosed rules also require the target partition of the access to be identified, e.g. a time between precharge commands to a first bank and a second bank, and a time between row sense commands to a first bank and a second bank.
Because different rules are being applied for successive reads to different banks and successive writes to different banks, the master or buffer 501 appears to need to determine the type of command and target of the command to apply the right rule.
“a time to access a row or the memory device, a time to access a column of the memory device, a time between a row access and a column access, a time between a row access and a precharge operation, a time between a row sense applied to a first bank of a memory array and a row sense applied to a second bank of the memory array and/or a time between a precharge operation applied to a first bank in a memory array and a precharge operation applied to a second bank of the memory array.” [0066].
“addresses (for example, row and/or column addresses) for accessing particular memory locations in a particular integrated circuit memory device and/or commands are provided on signal path 121 from a memory module connector interface. In an embodiment, a command relates to a memory operation of a particular integrated circuit memory device. For example, a command may include a write command to store write data at a particular memory location in a particular integrated circuit memory device and/or a read command for retrieving read data stored at a particular memory location from a particular integrated circuit memory device. Also, multiple memory devices in different data slices can be accessed simultaneously. In embodiments, a command may include row commands, column commands such as read or write, mask information, precharge and/or sense command. In an embodiment, control information is transferred on signal path 121 over a common set of lines in the form of a time multiplexed packet where particular fields in the packet are used for including command operation codes and/or addresses. Likewise, packets of read data may be transferred from integrated circuit memory devices via buffers 100a-d on respective signal paths 120a-d to memory module connector interface. In an embodiment, a packet represents one or more signals asserted at particular bit windows (or a time interval) for asserting a signal on particular signal lines.” [0041]
	Accordingly, while Tsern does not expressly teach configured to determine a memory access command type and a respective target partition of the plurality of partitions for each of the plurality of memory access commands, the step is implicitly taught by the timing rules employed by buffer 100a to prioritize and schedule commands to memory devices 100a-d because the buffer would need to know which of the rules to apply to each command.
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to configure the master, e.g. a controller or buffer 501, to identify the type and target of a received command in order to apply the correct timing rules [0066-0067].

[CLM 2]
2. The apparatus of claim 1, further comprising a memory array including the plurality of partitions.
	Tsern teaches claim 1, further comprising a memory array including the plurality of partitions (arrays [0028] organized into slices [Fig. 0033]).

[CLM 3]
3. The apparatus of claim 2, wherein each of the plurality of partitions comprises a respective plurality of memory cells.
	Tsern teaches claim 2, wherein each of the plurality of partitions comprises a respective plurality of memory cells (each IC memory device comprises storage cells [0035]).

[CLM 4]
4. The apparatus of claim 1, further comprising the plurality of local controllers, wherein each of the plurality of local controllers is configured to independently and concurrently access a respective one of the plurality of partitions to execute a respective memory access command of the plurality of memory access commands responsive to receiving the respective memory access command from the controller.
	Tsern teaches claim 1, further comprising the plurality of local controllers, wherein each of the plurality of local controllers is configured to independently and concurrently access a respective one of the plurality of partitions to execute a respective memory access command of the plurality of memory access commands responsive to receiving the respective memory access command from the controller (each memory device 101a-d comprises a buffer 100a-d which processes received commands and addresses on path 121 and exchanges data on path 120a-d [Fig. 1]; data in different slices may be accessed simultaneously [0041]).

[CLM 5]
5. The apparatus of claim 4, further comprising a plurality of data buffers, each coupled to a respective partition of the plurality of partitions and coupled to a respective local controller of the plurality of local controllers to independently and concurrently receive data from or provide data to the respective one of the plurality of partitions.
	Tsern teaches claim 4, further comprising a plurality of data buffers, each coupled to a respective partition of the plurality of partitions and coupled to a respective local controller of the plurality of local controllers to independently and concurrently receive data from or provide data to the respective one of the plurality of partitions (buffers 100a-d may independently and simultaneously exchange data with a corresponding slice [0041]; [0082]).

[CLM 6]
6. The apparatus of claim 4, wherein a local controller of the plurality of local controllers comprises:
a driver configured to drive voltages along access lines;
and a sequencer configured to execute an algorithm associated with the respective memory access command of the plurality of memory access commands.
	Tsern teaches claim 4, and further discloses a driver configured to drive voltages along access lines  (buffer 100a comprises multiple transceivers [0083-0087], e.g. “transceiver 1875” which comprises an “output driver” [0084-0085]. The transceiver is to transmit and receive data on line 120a and to receive control, address, and clock information on line 121. Digital data is understood to correspond to a voltage, and hence driving a voltage on the lines is required to transmit the CAD information on the lines, e.g. to write the data to cache 1860). The structure of other transmitters/transceivers 1893 and 1894 is not expressly discussed, but it is understood that a transmitter drives a voltage on a line to generate a signal.
and a sequencer configured to execute an algorithm associated with the respective memory access command of the plurality of memory access commands (Computations circuit 1865 [Tsern, 0090; 0096]).
An algorithm is broadly construed as one or more steps associated with a received memory access command. A sequencer to execute an algorithm is construed as logic for executing the algorithm.
Tsern further discloses Buffer Device 100a comprising computation circuit 1865 [Fig. 18] for executing algorithms relating to accessing the memory:
“Computations circuit 1865 may include a processor or controller unit, a compression/decompression engine, etc., to further enhance the performance and/or functionality of buffer 100a.” [0090]
It is known that data may be compressed or decompressed. Hence, the skilled artisan would reason that data to be read or written to the memory may be compressed or decompressed using the engine.
“In an embodiment, computations circuit 1865 controls the transfer of control/address/clock information and data between buffer interface 1103a and interfaces 1820a-c.” [0090].
Controlling the transfer of CAD information to the storage media similarly constitutes one or more steps or actions associated with the received memory access command. 
 “Logic (for example computation circuit 1865) in buffer 100a performs this protocol translation between the control information and/or data received and transmitted. A combination of the different electrical/signaling and control/data protocol constitute an interface standard in an embodiment. Buffer 100a can function as a translator between different interface standards--one for the memory module interface” [0096]). The protocol translation is expressly associated with control and/or data handled by the buffer.
Similarly, translating the memory access command from a protocol used outside the memory device to one used inside the memory device also constitutes an algorithm associated with the memory access command.
	Accordingly, each of the above functions appears to constitute an algorithm associated with a received memory access command, and hence computations circuit 1865 is considered to read on the sequencer as claimed.

[CLM 7]
7. The apparatus of claim 6, wherein the driver and sequencer are configured to:
write data from the data buffer associated with the local controller to the respective partition of the plurality of partitions associated with the local controller;
or read data from the respective partition of the plurality of partitions associated with the local controller and latch the read data at a data buffer associated with the local controller.
	Tsern teaches claim 6, wherein the driver and sequencer are configured to:
write data from the data buffer associated with the local controller to the respective partition of the plurality of partitions associated with the local controller;
or read data from the respective partition of the plurality of partitions associated with the local controller and latch the read data at a data buffer associated with the local controller.
“In an embodiment, computations circuit 1865 controls the transfer of control/address/clock information and data between buffer interface 1103a and interfaces 1820a-c.” [0090].
	Buffers 100a-d comprise “cache 1860” to “improve memory access time by providing storage of most frequently referenced data and associated tag addresses with lower access latency characteristics than those of the plurality of memory devices. In an embodiment, cache 1860 includes a write buffer that may improve interfacing efficiency by utilizing available data transport windows over an external signal path to receive write data and address/mask information. Once received, this information is temporarily stored in a write buffer until it is ready to be transferred to at least one memory device over interface 1820b [0089].
	Tsern discloses transceivers 1894 for transmitting data between the buffer to the slice [0084-0087]. As in claim 6, a transmitter needs to be capable of driving a voltage on the line in order to set the value of the signal.

[CLM 8]
8. The apparatus of claim 6, wherein the local controller of the plurality of local controllers further comprises sense amplifiers configured to sense data during execution of a respective memory access command of the plurality of memory access commands.
	Tsern teaches claim 6, wherein the local controller of the plurality of local controllers further comprises sense amplifiers configured to sense data during execution of a respective memory access command of the plurality of memory access commands (sense command [0041] employs “sense amplifiers” for sensing data during execution or write and read commands [0103]).


[CLM 10]
10. An apparatus comprising:
a controller configured to provide memory access commands to a non-volatile memory according to separation timing rules for the memory access commands, wherein the controller is configured to:
provide a first memory access command of a first type to a first partition of a plurality of partitions via a respective local controller associated with the first partition;
responsive to receiving a second memory access command of the first type to the first partition of the plurality of partitions, provide the second memory access command a minimum of a first time after the first memory access command to the first partition via the respective local controller associated with the first partition; and
responsive to receiving a third memory access command of the first type to a second partition of the plurality of partitions, provide the third memory access command a minimum of a second time after the first memory access command to the second partition via a respective local controller associated with the second partition, wherein the second time is different from the first time.
	Claim 10 is directed towards applying different timings to a memory access command based on whether the preceding command was to the same partition or a different partition.
	Tsern teaches:
a controller configured to provide memory access commands (a master [0065-0066]) to a non-volatile memory (“flash memory” [0035]) according to separation timing rules for the memory access commands (a master provides commands based on timing parameters read from SPD configuration information [0065-0066]), wherein the controller is configured to:
provide a first memory access command of a first type to a first partition of a plurality of partitions (a row and column of slice a-d may be targeted for access [Fig. 1][0041]) via a respective local controller associated with the first partition (master is configured to transmit commands to a buffer 100a-d via path 121 [0041], e.g. a read command specifying the row and column to the slice [0066, 0068, Fig. 1]);
responsive to receiving a second memory access command of the first type to the first partition of the plurality of partitions (a subsequent request to the same row of an array only require a column address [0102]), provide the second memory access command a minimum of a first time after the first memory access command to the first partition via the respective local controller associated with the first partition (e.g. a subsequent read command to another column in the row, requiring “a time to access a column of the memory device” [0066]; a time to complete a column access corresponds to a time between accesses, e.g. read, to the same row [0041]; hence, the master only needs to wait for the prescribed time before transmitting another column read); and
responsive to receiving a third memory access command of the first type to a second partition (a second row of slice a) of the plurality of partitions, provide the third memory access command a minimum of a second time after the first memory access command to the second partition via a respective local controller associated with the second partition, wherein the second time is different from the first time (e.g., a read command to a different row, requiring “a time between a row sense applied to a first bank of a memory array and a row sense applied to a second bank of the memory array” [0066]). 
	Tsern discloses a memory controller, e.g. master, which transmits commands to the buffers 100a-d. The master is configured to transmit the commands [0041] based on timing rules [0066-0067]. 
While Tsern does not expressly disclose accessing particular partitions with particular commands of a type, Tsern broadly discloses an array configured to be accessed by the controller using row addresses and column addresses in accordance with timing rules, and hence is considered to disclose accessing each of the partitions with a given row and column address using the applicable timing rules [0041][0066-0067]. Further, the timing rules specify certain combinations of commands, and hence implicitly disclose separating precharge commands to different banks by a time, and separating row sense commands by a time [0066].
	Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply the timing rules disclosed by Tsern in response to receiving memory commands to which the timing rules apply.

[CLM 11]
11. The apparatus of claim 10, wherein the controller is further configured to control a first data buffer associated with the first partition to execute memory access to the first partition based on the first memory access command.
	Tsern teaches claim 10, wherein the controller is further configured to control a first data buffer associated with the first partition to execute memory access to the first partition based on the first memory access command (the master may further transmit commands, addresses, and write data to a first buffer 101a for executing a memory access [0081-0082]; and buffers 100a-d may independently and simultaneously exchange data with a corresponding slice [0041]).

[CLM 12]
12. The apparatus of claim 10, wherein responsive to receiving the second memory access command of the first type to the first partition of the plurality of partitions, the controller is further configured to control the first data buffer to execute memory access to the first partition based on the second memory access command.
	Tsern teaches claim 10, wherein responsive to receiving the second memory access command of the first type to the first partition of the plurality of partitions, the controller is further configured to control the first data buffer to execute memory access to the first partition based on the second memory access command (the master may further transmit commands, addresses, and write data to a first buffer 101a for executing a memory access [0081-0082]; and buffers 100a-d may independently and simultaneously exchange data with a corresponding slice [0041]). The processing of a second command to the same partition may not differ in procedure from the first, so long as the master determines the timing rules have been met [0066-0067], e.g., the row and column timing rules for successive accesses to the memory device.

[CLM 13]
13. The apparatus of claim 10, wherein responsive to receiving the third memory access command of the first type to a second partition of the plurality of partitions, the controller is further configured to control a second data buffer associated with the second partition to execute memory access to the second partition based on the third memory access command.
	Tsern teaches claim 10, wherein responsive to receiving the third memory access command of the first type to a second partition of the plurality of partitions, the controller is further configured to control a second data buffer associated with the second partition to execute memory access to the second partition based on the third memory access command (the master may further transmit commands, addresses, and write data to a first buffer 101a for executing a memory access [0081-0082]; and buffers 100a-d may independently and simultaneously exchange data with a corresponding slice [0041]). The processing of a third command to a different buffer, e.g. 101b, is handled similarly to commands to the first buffer 101a, so long as the timing rules of [0066-0067] are met, e.g. a time between row sense commands to different banks [0066].

[CLM 15]
15. The apparatus of claim 14, wherein the first memory access command of the first type comprises a read memory access command and the fourth memory access command of the second type comprises a write memory access command.
	The combination teaches claim 14, wherein the first memory access command of the first type comprises a read memory access command and the fourth memory access command of the second type comprises a write memory access command (wherein the preceding command is a read and the following command is a write, each to the same bank [Nagashima, Table 1]).

[CLM 16]
16. The apparatus of claim 10, further comprising the non-volatile memory, the non- volatile memory comprising the plurality of partitions and a plurality of local controllers, wherein each of the plurality of local controllers is configured to independently and concurrently control a respective data buffer associated with a respective one of the plurality of partitions, wherein each of the plurality of partitions comprises a respective plurality of memory cells.
	The combination teaches claim 10, further comprising the non-volatile memory, the non- volatile memory comprising the plurality of partitions and a plurality of local controllers (NVM module 100), wherein each of the plurality of local controllers is configured to independently and concurrently control a respective data buffer associated with a respective one of the plurality of partitions (each of buffers 100a-100d independently and concurrently controls internal data cache 1860 [Fig. 18]), wherein each of the plurality of partitions comprises a respective plurality of memory cells (each memory device comprises “cells” [0035], and hence each slice comprises cells [Fig. 1]).

[CLM 17]
17. A method comprising:
receiving a first memory access command and a second memory access command at a controller of a memory (a master, e.g. a memory controller or buffer 501, transmits clock, command and address information to one or more memory devices 100a-d [Figs. 1-10][0038][0058], where the command [0041] is transmitted according to a timing rule [0066-0067]; each memory device 101a-d comprises a local buffer for processing command, address, and data for a respective part of the memory [Fig. 1])
providing the first memory access command to a first local controller of the memory coupled to a first target partition (master transmits commands to buffers 100a-d [Fig. 1]; commands may be executed independently and simultaneously by buffers 100a-d [0041]);
prior to providing the second memory access command to a second local controller (master transmits commands to buffers 100a-d [Fig. 1], determining whether a separation timing rule is met, wherein the separation timing rule is based on a memory command type of the first memory access command and a memory command type of the second memory access command (a master determines whether a timing rule, e.g. a time between the preceding row sense command and the current row sense command, is met according to the timing rules read by the master [0066-0067]);
providing the second memory access command to the second local controller of the memory coupled to the second target partition (a master, e.g. a memory controller or buffer 501, transmits clock, command and address information to one or more memory devices 100a-d [Figs. 1-10][0038][0058];
controlling the first target partition and a first data buffer associated with the first target partition to execute a memory access of the first target partition associated with the first memory access command (performing commands in a partition [0041; 0082] using the associated buffer 100a-d [0083]); and
concurrent, at least in part, with execution of the memory access of the first target partition, controlling the second target partition and a second data buffer associated with the second partition to execute a memory access of the second target partition associated with the second memory access command (performing commands simultaneously in different partitions [0041; 0082] using the associated buffer 100a-d [0083]).
	Tsern teaches a master configured to read timing rules [0066-0067] and to transmit commands, addresses, and data to buffers 100a-d [Fig. 1; 0083]. Tsern does not expressly state which element enforces the timing rules – however, it is implied that the timing rules are enforced by the master because Tsern does expressly state the master reads the configuration information.
The timing rules include a timing rule applicable to pairs of memory accesses to different partitions, e.g. row sense to different banks [0066-0067]. Hence, the timing rule teaches receiving the specified commands and transmitting them with specific timing.
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to enforce the timing rules disclosed by Tsern using the master, based on Tsern’s express teaching to configure the master to read the SPD configuration information [0066-0067].

[CLM 19]
19. The method of claim 17, wherein the second memory access command comprises a read command and executing the second memory access command comprises latching read data from the second partition at the second data buffer of the memory, wherein the second data buffer is coupled to the second target partition.
	Tsern teaches claim 17, wherein the second memory access command comprises a read command (“read command” [0035]) and executing the second memory access command comprises latching read data from the second partition at the second data buffer of the memory (storing data at a cache of buffer 101b [0089], e.g. receiving at RXD from path 1006 in 1820b and transmitting to MUX 1830 and cache 1860 [Fig. 18]), wherein the second data buffer is coupled to the second target partition (buffer 101b [Fig. 1]).


Claim(s) 9, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsern US 2007/0070669 as applied to claim 1 above, in view of Nagashima US 2003/0123318.
[CLM 9]
9. The apparatus of claim 1, wherein the separation timing rule including a first separating timing rule associated with a first memory access command of a first type followed by a second memory access command of a second type, and a second separating timing rule associated with a third memory access command of the second type followed by a third memory access command of the first type, wherein the first separation timing rule is different from the second separation timing rule.
	Tsern teaches claim 1.
Claim 9 further specifies separation timing rules where the order of the pair of commands results in a different timing rule being applied. Tsern is silent to a set of separation timing rules which contain different rules for when the same pair of commands is received in a different order.
	Where Tsern is silent, Nagashima US 2003/0123318 discloses a memory device having timing rules dependent on the order in which a pair of commands is received [Tables 1-2]. See e.g. 7tCK+1≠ tWRD+1 [Table 1] or 7tCK ≠ tWRD [Table 2].
	Nagashima’s timing rules are applicable to Tsern because both describe timing rules of memory devices. In particular, Nagashima indicates that timing rules may depend on the particular combination of preceding command and following command, and further on whether the commands target the same or different banks. Further, the combination of Nagashima and Tsern would have yielded predictable results because Tsern and Nagashima both pertain to the use of timing rules, applied to similar memory devices, to ensure proper signaling. The failure of Tsern to explicitly lay out all applicable timing rules would not have dissuaded the skilled artisan from identifying other applicable rules.
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to employ different timing rules to pairs of commands based on the order they are processed as disclosed by Nagashima to the timing of commands in Tsern, and the results of the combination would have been predictable as above.

[CLM 14]
14. The apparatus of claim 10, wherein the controller is further configured to: responsive to receiving a fourth memory access command of a second type to the first partition of the plurality of partitions, provide the fourth memory access command a minimum of a third time after the first memory access command to the first partition via the local controller associated with the first partition, wherein the third time is different from the first time.
	Tsern teaches claim 10. Where Tsern is silent, Nagashima discloses wherein the controller is further configured to: responsive to receiving a fourth memory access command of a second type to the first partition of the plurality of partitions, provide the fourth memory access command a minimum of a third time after the first memory access command to the first partition via the local controller associated with the first partition, wherein the third time is different from the first time:
Specifically, Nagashima discloses additional details of timing parameters, specifically that a subsequent command of a different type to the same partition may require different timing than the timing of successive commands of the same type [Tables 1-2], 
See e.g., for read-read in the same bank: tCCD, and read-write in the same bank: 7tCK+1 [Table 1]. Nagashima’s timing rules are applicable to Tsern because both describe timing rules of memory devices. In particular, Nagashima indicates that timing rules may depend on the particular combination of preceding command and following command, and further on whether the commands target the same or different banks. Further, the combination of Nagashima and Tsern would have yielded predictable results because Tsern and Nagashima both pertain to the use of timing rules, applied to similar memory devices, to ensure proper signaling. The failure of Tsern to explicitly lay out all applicable timing rules would not have dissuaded the skilled artisan from identifying other applicable rules.
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to employ different timing rules to pairs of commands based on the order they are processed as disclosed by Nagashima to the timing of commands in Tsern, and the results of the combination would have been predictable as above.

[CLM 20]
20. The method of claim 17, wherein the separation timing rule includes:
a first minimum time between the first memory access command and the second memory access command, when the first and second memory access commands are of a same memory command type;
and a second minimum time between the first memory access command and the second memory access command, when the first and second memory access commands are of different memory command types, wherein the second minimum time is different from the first minimum time.
Claim 17 refers to separation times between commands to different partitions, where the time depends on whether the commands are the same type or a different type.
Tsern teaches claim 17. Where Tsern is silent, Nagashima teaches, wherein the separation timing rule includes:
a first minimum time between the first memory access command and the second memory access command, when the first and second memory access commands are of a same memory command type (read to read, tCCD [Table 2]);
and a second minimum time between the first memory access command and the second memory access command, when the first and second memory access commands are of different memory command types, wherein the second minimum time is different from the first minimum time (read to write, 7tCK [Table 2]).
	Nagashima US 2003/0123318 discloses a memory device having timing rules dependent on whether the pair of commands is different [Table 2]: 7tCK≠tCCD indicates that two read commands to different banks only incur tCCD, while a read followed by a write would incur 7tCK.
	Nagashima’s timing rules are applicable to Tsern because both describe timing rules of memory devices. In particular, Nagashima indicates that timing rules may depend on the types of commands. Further, the combination of Nagashima and Tsern would have yielded predictable results because Tsern and Nagashima both pertain to the use of timing rules, applied to similar memory devices, to ensure proper signaling. The failure of Tsern to explicitly lay out all applicable timing rules would not have dissuaded the skilled artisan from identifying other applicable rules.
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to employ different timing rules to pairs of commands based on the types of the commands as disclosed by Nagashima to the timing of commands in Tsern, and the results of the combination would have been predictable as above.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsern US 2007/0070669 as applied to claim 17 above, further in view of Bruce US 5,822,251.
[CLM 18]
18. The method of claim 17, wherein the first memory access command comprises a write command and the method further comprises:
receiving write data at the controller; and
providing the write data to the first data buffer of the memory via a data bus, wherein the first data buffer is coupled to the first target partition, wherein executing the first memory access command comprises writing the write data to the first data buffer.
Tsern teaches claim 6, wherein the first memory access command comprises a write command (“write command” [0041]) and the method further comprises:
providing the write data to the first data buffer of the memory via a data bus, wherein the first data buffer is coupled to the first target partition, wherein executing the first memory access command comprises writing the write data to the first data buffer.
“In an embodiment, computations circuit 1865 controls the transfer of control/address/clock information and data between buffer interface 1103a and interfaces 1820a-c.” [0090].
	Buffers 100a-d comprise “cache 1860” to “improve memory access time by providing storage of most frequently referenced data and associated tag addresses with lower access latency characteristics than those of the plurality of memory devices. In an embodiment, cache 1860 includes a write buffer that may improve interfacing efficiency by utilizing available data transport windows over an external signal path to receive write data and address/mask information. Once received, this information is temporarily stored in a write buffer until it is ready to be transferred to at least one memory device over interface 1820b [0089].
“A master transmits the control information via one or more signal paths 121 and receives the data via one or more signal paths 120a.” [0078].
Tsern is silent to specifics about the master receiving write data at the controller, however the skilled artisan would have reasoned that a memory controller for processing read and write commands also needs to contain a mechanism for receiving commands, addresses, and data. For example, a processor or GPU are recognizable as connected devices for data storage [0058].
Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to accept write data at the master for transmission to the buffers 100a-d via the data lines 120a-d [0078] in order to implement a write function for the memory device [0041].

	Alternatively, where Tsern is silent, Bruce US 5,822,251 discloses a memory controller for processing requests from a host, where the controller receives write data for writing to memory devices [C6, L1-12]:
“Requests from host 36 are received by SCSI controller 34 and driven onto local bus 30. Local processor 26 responds to these host requests by storing host data into DRAM cache 32 for writes, or reading data from flash-memory chips 20 or from DRAM cache 32 for reads. ROM 28 contains firmware code of routines that execute on local processor 26 to respond to host requests. Other system-maintenance routines are stored on ROM 28, such as wear-leveling and copy-back routines. DRAM cache 32 is preferably under firmware control by local processor 26, and thus the local processor's local memory 27 and DRAM cache 32 may share the same physical DRAM chips.”
Hence, Bruce expressly evidences that memory controllers may be configured to receive write data from a host, and that the host, memory controller, and memory could be combined via known methods (e.g., providing electrical connections [Tsern, 0056; Fig. 1][Bruce, Fig. ].
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to configure the master of Tsern to receive write data from a host in order to enable the memory device to store data from a data source [0058], thus providing a storage function to the connected devices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11354040. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application appear to be anticipated by those of the parent.

#17/662100 (instant application)
US 11,354,040
1. An apparatus comprising:
	a controller configured to receive a plurality of memory access commands and to determine a respective partition of a plurality of partitions for each of the plurality of memory access commands, the controller further configured to provide each of the plurality of memory access commands to a local controller of a plurality of local controllers associated with the respective partition, wherein the controller comprises:
	a command and address interface circuit configured to receive the plurality of memory access commands and associated address information from an external command and address bus; and
	a command block coupled to the command and address bus and configured to determine a memory access command type and a respective target partition of the plurality of partitions for each of the plurality of memory access commands, and configured to provide each of the plurality of memory access commands to a respective local controller associated with the target partition based on a separation timing rule, wherein the separation timing rule for each of the plurality of memory access commands is based on the memory access command type, the target partition associated with the memory access command, and a memory access command type and a target partition associated with another memory access command immediately preceding the memory access command.  

2. The apparatus of claim 1, further comprising a memory array including the plurality of partitions.  

3. The apparatus of claim 2, wherein each of the plurality of partitions comprises a respective plurality of memory cells.  

4. The apparatus of claim 1, further comprising the plurality of local controllers, wherein each of the plurality of local controllers is configured to independently and concurrently access a respective one of the plurality of partitions to execute a respective memory access command of the plurality of memory access commands responsive to receiving the respective memory access command from the controller.  

5. The apparatus of claim 4, further comprising a plurality of data buffers, each coupled to a respective partition of the plurality of partitions and coupled to a respective local controller of the plurality of local controllers to independently and concurrently receive data from or provide data to the respective one of the plurality of partitions.  

6. The apparatus of claim 4, wherein a local controller of the plurality of local controllers comprises:
	a driver configured to drive voltages along access lines; and
	a sequencer configured to execute an algorithm associated with the respective memory access command of the plurality of memory access commands.  

8. The apparatus of claim 6, wherein the local controller of the plurality of local controllers further comprises sense amplifiers configured to sense data during execution of a respective memory access command of the plurality of memory access commands.  

7. The apparatus of claim 6, wherein the driver and sequencer are configured to:
	write data from the data buffer associated with the local controller to the respective partition of the plurality of partitions associated with the local controller; or
	read data from the respective partition of the plurality of partitions associated with the local controller and latch the read data at a data buffer associated with the local controller.  


9. The apparatus of claim 1, wherein the separation timing rule including a first separating timing rule associated with a first memory access command of a first type followed by a second memory access command of a second type, and a second separating timing rule associated with a third memory access command of the second type followed by a third memory access command of the first type, wherein the first separation timing rule is different from the second separation timing rule.  

10. An apparatus comprising:
	a controller configured to provide memory access commands to a non-volatile memory according to separation timing rules for the memory access commands, wherein the controller is configured to:
	provide a first memory access command of a first type to a first partition of a plurality of partitions via a respective local controller associated with the first partition; 
	responsive to receiving a second memory access command of the first type to the first partition of the plurality of partitions, provide the second memory access command a minimum of a first time after the first memory access command to the first partition via the respective local controller associated with the first partition; and
	responsive to receiving a third memory access command of the first type to a second partition of the plurality of partitions, provide the third memory access command a minimum of a second time after the first memory access command to the second partition via a respective local controller associated with the second partition, wherein the second time is different from the first time.  

11. The apparatus of claim 10, wherein the controller is further configured to control a first data buffer associated with the first partition to execute memory access to the first partition based on the first memory access command.  

12. The apparatus of claim 10, wherein responsive to receiving the second memory access command of the first type to the first partition of the plurality of partitions, the controller is further configured to control the first data buffer to execute memory access to the first partition based on the second memory access command.  

13. The apparatus of claim 10, wherein responsive to receiving the third memory access command of the first type to a second partition of the plurality of partitions, the controller is further configured to control a second data buffer associated with the second partition to execute memory access to the second partition based on the third memory access command.  




14. The apparatus of claim 10, wherein the controller is further configured to: responsive to receiving a fourth memory access command of a second type to the first partition of the plurality of partitions, provide the fourth memory access command a minimum of a third time after the first memory access command to the first partition via the local controller associated with the first partition, wherein the third time is different from the first time.  



15. The apparatus of claim 14, wherein the first memory access command of the first type comprises a read memory access command and the fourth memory access command of the second type comprises a write memory access command.  













16. The apparatus of claim 10, further comprising the non-volatile memory, the non- volatile memory comprising the plurality of partitions and a plurality of local controllers, wherein each of the plurality of local controllers is configured to independently and concurrently control a respective data buffer associated with a respective one of the plurality of partitions, wherein each of the plurality of partitions comprises a respective plurality of memory cells.  

17. A method comprising:
	receiving a first memory access command and a second memory access command at a controller of a memory;
	providing the first memory access command to a first local controller of the memory coupled to a first target partition;
	prior to providing the second memory access command to a second local controller, determining whether a separation timing rule is met, wherein the separation timing rule is based on a memory command type of the first memory access command and a memory command type of the second memory access command;
	providing the second memory access command to the second local controller of the memory coupled to the second target partition;
	controlling the first target partition and a first data buffer associated with the first target partition to execute a memory access of the first target partition associated with the first memory access command; and concurrent, at least in part, with execution of the memory access of the first target partition, controlling the second target partition and a second data buffer associated with the second partition to execute a memory access of the second target partition associated with the second memory access command.  

18. The method of claim 17, wherein the first memory access command comprises a write command and the method further comprises: receiving write data at the controller; and providing the write data to the first data buffer of the memory via a data bus, wherein the first data buffer is coupled to the first target partition, wherein executing the first memory access command comprises writing the write data to the first data buffer.  

19. The method of claim 17, wherein the second memory access command comprises a read command and executing the second memory access command comprises latching read data from the second partition at the second data buffer of the memory, wherein the second data buffer is coupled to the second target partition.  


20. The method of claim 17, wherein the separation timing rule includes: a first minimum time between the first memory access command and the second memory access command, when the first and second memory access commands are of a same memory command type; and a second minimum time between the first memory access command and the second memory access command, when the first and second memory access commands are of different memory command types, wherein the second minimum time is different from the first minimum time.
1. An apparatus, comprising:
	a memory array comprising a plurality of partitions, wherein each of the plurality of partitions comprises a respective plurality of memory cells and;
	a plurality of local controllers, wherein each of the plurality of local controllers is configured to independently and concurrently access a respective one of the plurality of partitions to execute a respective memory access command of a plurality of memory access commands responsive to receiving the respective memory access command;
	a plurality of data buffers, each coupled to a respective partition of the plurality of partitions and coupled to a respective local controller of the plurality of local controllers to independently and concurrently receive data from or provide data to the respective one of the plurality of partitions; and
	a controller configured to receive the plurality of memory access commands and to determine a respective partition of the plurality of partitions for each of the plurality of memory access commands, the controller further configured to provide each of the plurality of memory access commands to a local controller of the plurality of local controllers associated with the respective partition, wherein the controller comprises:
	a command and address interface circuit configured to receive the plurality of memory access commands and associated address information from an external command and address bus; and
	a command block coupled to the command and address interface and configured to determine a memory access command type and a respective target partition of the plurality of partitions for each of the plurality of memory access commands, and configured to provide each of the plurality of memory access commands to a respective local controller associated with the target partition based on a separation timing rule, wherein the separation timing rule for each of the plurality of memory access commands is based on the memory access command type, the target partition associated with the memory access command, and a memory access command type and a target partition associated with another memory access command immediately preceding the memory access command.









2. The apparatus of claim 1, wherein a local controller of the plurality of local controller comprises:
	respective sense amplifiers configured to sense data during execution of a respective memory access command of the plurality of memory access commands;
	a respective driver configured to drive voltages along access lines; and
	a respective sequencer configured to execute an algorithm associated with the respective memory access command.



3. The apparatus of claim 2, wherein the respective driver and the respective sequencer are configured to:
	write data from the data buffer associated with the local controller to the partition of the plurality of partitions associated with the local controller; or
	read data from the partition of the plurality of partitions associated with the local controller and latch the read data at the data buffer associated with the local controller.


4. The apparatus of claim 1, wherein the separation timing rule including a first separating timing rule associated with a first memory access command of a first type followed by a second memory access command of a second type, and a second separating timing rule associated with a third memory access command of the second type followed by a third memory access command of the first type, wherein the first separation timing rule is different from the second separation timing rule.

5. An apparatus, comprising:
	a non-volatile memory comprising a plurality of partitions and a plurality of local controllers,
	wherein each of the plurality of local controllers is configured to independently and concurrently control a respective data buffer associated with a respective one of the plurality of partitions,
	wherein each of the plurality of partitions comprises a respective plurality of memory cells; a controller configured to provide memory access commands to the non-volatile memory according to separation timing rules for the memory access commands, wherein the controller is configured to:
	provide a first memory access command of a first type to a first partition of the plurality of partitions via a respective local controller associated with the first partition; control a first data buffer associated with the first partition to execute memory access to the first partition based on the first memory access command;
	responsive to receiving a second memory access command of the first type to the first partition of the plurality of partitions:
	provide the second memory access command a minimum of a first time after the first memory access command to the first partition via the respective local controller associated with the first partition; and
	control the first data buffer to execute memory access to the first partition based on the second memory access command; and
	responsive to receiving a third memory access command of the first type to a second partition of the plurality of partitions:
	provide the third memory access command a minimum of a second time after the first memory access command to the second partition via a respective local controller associated with the second partition; and
	control a second data buffer associated with the second partition to execute memory access to the second partition based on the third memory access command, wherein the second time is different from the first time.






6. The apparatus of claim 5, wherein the controller is further configured to: responsive to receiving a fourth memory access command of a second type to the first partition of the plurality of partitions, provide the fourth memory access command a minimum of a third time after the first memory access command to the first partition via the local controller associated with the first partition, and control the first data buffer to execute memory access to the first partition based on the fourth memory access command, wherein the third time is different from the first time.

7. The apparatus of claim 6, wherein the first memory access command of the first type comprises a read memory access command and the fourth memory access command of the second type comprises a write memory access command.


8. The apparatus of claim 5, wherein a data buffer associated with a respective one of the plurality of partitions is configured to latch data from the respective partition responsive to a signal from a local controller of the plurality of local controllers coupled to the respective one of the plurality of partitions.

9. The apparatus of claim 5, wherein the controller is further configured to receive the memory access commands from a memory controller and determine a target partition of the plurality of partitions for a respective memory access command, the controller further configured to provide the respective memory access command to a local controller of the plurality of local controllers associated with the target partition.

10. The apparatus of claim 5, wherein the plurality of local controllers of the non-volatile memory are configured to independently access data buffers of respective ones of the plurality of partitions concurrently.

11. A method, comprising: 
	receiving a first memory access command comprising a write command and a second memory access command comprising a read command at a controller of a memory;
	determining a first target partition of the memory for the first memory access command and a second target partition of the memory for the second memory access command;
	providing the first memory access command to a first local controller of the memory coupled to the first target partition;
	prior to providing the second memory access command to a second local controller, determining whether a separation timing rule is met, wherein the separation timing rule is based on a memory command type of the first memory access command and a memory command type of the second memory access command;
	providing the second memory access command to the second local controller of the memory coupled to the second target partition;
	receiving write data at the controller;
	providing the write data to the first data buffer of the memory via a data bus, wherein the first data buffer is coupled to the first target partition;
	controlling the first target partition and a first data buffer associated with the first target partition to execute a memory access of the first target partition associated with the first memory access command, wherein executing the first memory access command comprises writing the write data to the first data buffer; and
	concurrent, at least in part, with execution of the memory access of the first target partition, controlling the second target partition and a second data buffer associated with the second partition to execute a memory access of the second target partition associated with the second memory access command, wherein executing the second memory access command comprises latching read data from the second partition at the second data buffer of the memory, wherein the second data buffer is coupled to the second target partition.

12. The method of claim 11, wherein the separation timing rule includes: a first minimum time between the first memory access command and the second memory access command, when the first and second memory access commands are of a same memory command type; and a second minimum time between the first memory access command and the second memory access command, when the first and second memory access commands are of different memory command types, wherein the second minimum time is different from the first minimum time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136